Title: To George Washington from William Heath, 18 December 1782
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Roxbury Decemr 18th 1782
                        
                        The enclosed letter from Capt. Banister, I received by the last weeks post, in consequence whereof I have
                            written to Capt. Day, to releive Capt. Banister on the first of January, and have informed him that I should represent the
                            matter to your Excellency for such further orders as you may think proper. I beg leave to submit it accordingly.
                        We have no news of consequence in this Quarter,—The French Fleet have not sailed—it is said to day that the
                            officers who have remained in Town since their arrival, will embarke the day after tomorrow,—They are greatly pleased, and
                            deeply impressed, with your Excellencys letter taking leave of them,—The Inhabitants of the Town of Boston pay great
                            attention to the officers, who on their part, express the most perfect satisfaction of the polite manner in which they are
                            treated, I have the honor to be with the greatest respect your Excellencys most Obedient Servant
                        
                            W. Heath
                        
                     Enclosure
                                                
                            
                                Hond Sr
                                Springfield Decr 9th 1782
                            
                            My Letters will find the way and Trouble the Genl out off—as well as in Camp—I must suppose it to be a
                                case of Necessity that Induces me to write this Time.
                            I am at my own request Deranged from the Army and Capt. Clop of the C.D.M. is arrangd in my Room—this is
                                Compleated on Principles of Justice—to myself & Family and Public—as Capt. Clop is a young shining officer and
                                must leave if I did not.
                            It is not to shun Fatigue or Danger in serving my Country that I Quit—for I consider that as
                                    ever have shared my Part of it—and the Pleasing reflection is my Reward.
                            It is with the utmost regret I leave service where I have received singuler favors, from high and shining
                                Charictors—and I ever intendd, to have seen the End of the War in service if alive—but Circumstances—alters
                                Cases—shall not Trouble the Genl with the many Reasons—but.
                            Sr as my authority to act at this Post in my Present Charictor will sease the 1st of Jany—and as some few
                                Recruits are coming in—some Deserters Deliverd—Prisoners from Captivity & other Soldiers Continually Pasing to
                                Victual—it seems Necessary an officer should releave me—Capt. Day of the 7th M.—Living at West Springfield—not able to
                                do Duty in Camp—so Certifyd by his Surgeon—is aquainted with and—(I beleave) able to do the Business here—if the Genl
                                should think it consistent—and direct him to Releave me at or before the 1st of Jany—or give me Directions on the
                                matter—I should be happy—I thot of writing Genl Patterson but concluded it a Quicker and safer way of inteligence—and
                                supposed it Consistant—as I was appointed by Genl Glover while at Boston.
                            A line from the Genl may serve the Public and greatly indulg your Hons most obedient Humbl Servt
                            
                                Seth Banister
                            
                            
                                P.S. Col. Shepard has Quit Service & is at home.
                            

                        
                        
                    